Title: From Thomas Jefferson to John Jordan, 7 May 1807
From: Jefferson, Thomas
To: Jordan, John


                        
                            Sir
                            
                            Monticello May 7. 07.
                        
                        After deducting the price of Brown from the cost of the work you did for me there remained a balance due to
                            me. I have since that had a couple of days work from one of your hands, and some bricks, of which I have no doubt they
                            have rendered you account. I have had little to do here since, but the little I wanted in supplies of bricks it has not
                            been convenient for your people to furnish. I am in hopes you will not think me unreasonable in now asking the favor of
                            you to remit the balance between us to David Higginbotham at Milton or to myself with as little delay as you can. Accept
                            my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    